Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
The Information Disclosure Statement (IDS) filed 13 October 2021 has been entered. Applicant’s submission of the Terminal Disclaimer on 13 October 2021 is acknowledged. Applicant’s amendment of the claims filed 13 October 2021 has been entered. Applicant’s remarks filed 13 October 2021 are acknowledged.
Claims 1-78 and 89 are cancelled. Claims 79-88 and 90-98 are pending. Claims 91, 94 and 95, which were previously withdrawn as being drawn to nonelected species, are rejoined herein.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has submitted the Terminal Disclaimer over U.S. Patent No. 7,473,678, and U.S. Application Nos: 15/211,906 and 15/211,979 to overcome the nonstatutory double patenting rejections made in the last Office Action. Applicant’s response has overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 18, 2021